 


113 HRES 589 EH: Electing a Member to a standing committee of the House of Representatives.
U.S. House of Representatives
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 
2d Session 
H. RES. 589 
In the House of Representatives, U. S.,

May 20, 2014
 
RESOLUTION 
Electing a Member to a standing committee of the House of Representatives. 
 
 
That following named Member be, and is hereby, elected to the following standing committee of the House of Representatives: 

Committee on Financial Services:Mr. Messer.

 
 
Karen L. Haas,Clerk.
